Citation Nr: 0837517	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  01-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In December 2003, the veteran testified at a personal 
hearing, with Judge L.M. Sullivan presiding.  A copy of the 
transcript of the hearing has been associated with the 
veteran's claims file.

This case was previously before the Board in June 2004 and 
August 2005, at which times it was remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development. 

In a September 2008 letter, the veteran was advised that he 
was entitled to an additional Board hearing as the Veterans 
Law Judge who had conducted the December 2003 hearing was no 
longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2007).  The veteran responded in 
October 2008 that he did not wish to attend another Board 
hearing and to consider the case on the evidence of record.

Subsequent to the latest certification of this appeal to the 
Board, the veteran submitted July 2008 and October 2008 
letters directly to the Board.  The RO has not reviewed this 
evidence or issued a supplemental statement of the case and 
no waiver was received.  The Board finds, however, that the 
evidence is duplicative of evidence previously of record and 
already considered by the RO.  The arguments contained in the 
letters are identical to those advanced by the veteran 
previously, including mention of the various VA facilities 
where the veteran has claimed to have received treatment.  
The Board finds no prejudice will result by the failure to 
remand the issue on appeal back to the RO for consideration 
of this evidence.


FINDING OF FACT

The veteran has a heart condition due to his military 
service.


CONCLUSION OF LAW

The veteran's heart condition was incurred or aggravated as a 
result of his active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The veteran contends that he is entitled to service 
connection for a heart condition that first manifested itself 
or was aggravated in service.  

On the veteran's July 1965 report of medical history for 
enlistment in to the military he indicated that he had a 
history of palpitation or pounding heart.  The veteran has 
asserted that he was a patient at the 3rd Field Hospital 
while on active duty in early 1967 for heart palpitations and 
other heart problems.  The RO has now obtained all the 
available service treatment records for the veteran, 
including some records from the 3rd Field Hospital from May 
to June 1967.  These records include diagnoses of blanitis 
and phimosis.  An April 1967 electrocardiograph contains a 
notation that it showed somewhat peaked P&T waves but within 
normal limits.  A May 1967 treatment note states that the 
patient has a history of probable paroxysmal atrial 
tachycardia.  

In August 1967 the veteran presented with complaints of chest 
pain and heart palpitations and was hospitalized for four 
days.  He reported that for the last three or four months he 
experienced pain which was pressing in character and radiated 
to the left shoulder and arm down to the elbow.  He was 
observed for heart disease, and the examiner noted that heart 
disease was not found.  Blood pressure in service was within 
normal limits with the highest reading of 130/90 at time of 
discharge.

VA examination in September 1969 contained no complaints or 
findings related to any heart condition.  Blood pressure was 
recorded at 120/80 and a chest x-ray showed the veteran's 
heart was normal in size, position and contour.  During the 
course of this appeal the veteran has consistently maintained 
that he was treated at the VA outpatient treatment center in 
Newark, New Jersey in 1969.  The RO has attempted to obtain 
these records multiple times, and the RO has received 
notification from the Lyons, VA and East Orange, VA and 
Newark VA treatment centers indicating that the veteran's 
1969 medical records are not on file.  A June 1973 VA 
electrocardiogram showed sinus bradycardia.  In June 1973 a 
psychiatric examination noted that the veteran reported 
palpitations and rapid heart beat in service.  The veteran 
indicated he still had attacks where his heart beats fast.  
The neuropsychiatrist diagnosed the veteran with 
psychophysiologic gastro-intestinal and cardiovascular 
disorder.  The veteran has also contended that he had records 
at the Philadelphia, Pennsylvania VA office.  The 
Philadelphia VAMC responded in August 2007.  That facility 
has also indicated that no records are available.

A discharge summary note from Dr. J.K. from October 1988 
notes that the veteran was seen by Dr. G.S. and given a 
cardiologic work-up including catheritization.  The veteran 
was diagnosed with a number of maladies, including coronary 
artery disease, angina pectirus and unexplained eosinophilia. 

Social Security Administration records indicate that the 
veteran was adjudicated disabled as of October 1988.  The 
primary diagnosis was coronary artery disease, myocardial 
ischemia and unstable angina.  

A May 1989 note from Dr. J.K. states that the veteran was 
under his care for coronary artery disease, severe angina, 
bleeding duodenal ulcer, peripheral artery disease, emphysema 
and hiatal hernia.  Records from the General Hospital Center 
at Passaic from December 1990 to September 2000 reveal a 
notation that the veteran was admitted for Supraventricular 
Tachycardia in September 1994.  Records from 1997 on show 
that the veteran was treated for heart disease and other 
cardiac conditions, including by Dr. G.S., the veteran's 
cardiologist.  

A letter from one of the veteran's private physicians, Dr. 
A.M. in September 2000 stated that the veteran had been under 
his care since 1988 and has been treated for coronary artery 
disease, cardiac arrhythmia, chronic bronchitis and 
hypertensive cardiac disease.  The doctor indicated that the 
veteran had undergone a cardiac catheterization, angioplasty 
and ablation for supraventrical tachycardia and was being 
followed by his cardiologist, Dr. G.S..

The veteran's treating cardiologist, Dr. G.S. has submitted 
multiple statements in support of the veteran's claim.  In a 
July 2000 letter, he stated that the veteran had been treated 
in his office for more than 15 years for supraventricular 
tachycardia and that his condition required laser ablation of 
his heart conducting pathways in the cath lab and pacemaker 
implantation.  In a September 2000 letter he stated that the 
veteran was hospitalized because of tachycardia and chest 
pain with left arm radiation while the veteran was on guard 
duty in Vietnam.  The physician confirmed that these are the 
same symptoms for which he has undergone angioplasty and 
laser ablation of his cardiac electrical system with 
subsequent implantation of a dual chamber pacemaker.  The 
veteran was being treated for hypertension and chest pain 
with medication ad was symptomatic even with medication.  In 
a June 2006 letter Dr. G.S. opined that the veteran's present 
cardiac condition first arose when the veteran was on active 
duty in Vietnam.  

A May 2003 VA medical record examiner reviewed the voluminous 
records in the veteran's claims file and ran through a 
history of the veteran's service and post-service treatments.  
The examiner noted that at some point over the previous 
twenty years, the veteran had developed coronary artery 
disease.  The records did not indicate when it occurred, but 
it appeared that its initial presentation was somewhere 
around 1988.  In what the examiner felt to be a separate 
issue, the veteran was noted to have undergone 
atrioventricular nodal ablation and placement of a dual-
chamber cardiac permanent pacemaker, but that the timing and 
details of those procedures were not clear from the record.  
The examiner commented that this would normally be done to 
treat refractory supraventricular tachycardia.  The examiner 
could not find evidence in the records available to him that 
this was the veteran's diagnosis or treatment.  He speculated 
that the records might exist in private medical records not 
available to him.  The examiner noted that given the fact 
that the veteran smoked heavily most of his life, had 
dyslipidemia manifested by an LDL cholesterol greater than 
140 on multiple occasions and had been sedentary, it was fair 
to say that the veteran had continuous presence of major risk 
factors for the development of coronary artery disease since 
discharged from service. 

The May 2003 VA medical record examiner opined that although 
it was theoretically possible that the onset of his coronary 
artery disease was in Vietnam in 1968, the thirty year lag 
period between then and the apparent onset of his medical 
treatment for coronary artery disease in 1988 would be most 
unusual and suggests instead that he had two separate 
problems: one being anxiety neurosis initially manifested by 
service-related panic attacks and then subsequently, the 
development of ischemic cardiomyopathy over the thirty years 
following service discharge as the result of cigarette abuse, 
hyperlipidemia, dietary and other risk factors.  

During the veteran's December 2003 hearing he testified that 
he was on guard duty at the 3rd Field Hospital in Vietnam 
when his heart started beating quickly and it was hard for 
him to breathe.  He went to the emergency room and they put a 
paper bag over his face and they said to keep breathing.  He 
eventually calmed down, and got back to normal again, but he 
kept getting sick with palpitations up until he had a 
pacemaker put in and his electrical system burned out in 1992 
or 1993.  The veteran contends he went to a VA doctor in 
Newark in 1968 or 1969 and the doctor told him he had 
hypertension and that he could drop dead at any time.  After 
discharge the first time he thought he sought treatment for 
the palpitations was in 1986, because the palpitations were 
getting really bad and he was having trouble breathing.  The 
veteran testified that his chest pains, palpitations and 
racing heart beat really started in service, have continued 
since and never stopped.  

The Board finds the hearing testimony of the veteran to be 
credible as to a continuity of symptomatology of chest pains, 
palpitations and a racing heart beat since discharge from 
service.

A May 2008 VA medical examiner indicated that he had reviewed 
the veteran's claims file and commented that the veteran's 
interview and examination was torturous.  The examiner 
indicated the veteran could not stay on point and kept 
changing the subjecting and starting on tangential stories.  
The examiner related the history reported by the veteran, 
much of which is documented elsewhere in the record.  Of note 
is that the veteran stated he had five ablation procedures 
performed in 1992 and 1993 on his heart because of a fast 
heart beat.  The veteran stated that his first pacemaker was 
placed in 1993, a second in 2000 and a third in 2006.  The 
veteran denied any current tachycardia.  He described getting 
chest pains that would jump from one side of his chest to the 
other, which last for less than ten minutes and then go away 
when he relaxes.  This happens at least two or thee times a 
day.  His estimated METS was 4 and indicated he did not take 
nitroglycerine.  An electrocardiogram showed "ventricular 
pacemaker rate."  A chest x-ray showed no cardiomegally.  The 
examiner's diagnosis was hypertension - poorly controlled, 
cardiac arrhythmia, and coronary artery disease.  In response 
to the question as to whether it is at least as likely as not 
that any currently diagnosed arteriosclerotic heart disease 
is related to any circumstance of service, the examiner 
stated that the only answer he could give was that he was 
unable to make any answer or statement without resort to 
speculation or conjecture.  

There are three medical opinions that address the contended 
relationship between the veteran's in-service symptoms and 
the veteran's current heart condition.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board 
must determine the weight to be accorded the various opinions 
in this case based on the quality of the evidence and not 
necessarily on its quantity or source.

The law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  It has 
been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Medical opinions 
expressed in terms of "may" also imply "may" or "may not," 
and are too speculative to establish a plausible claim by 
themselves.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Further, where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as non-evidence" 
that has no probative value.  Perman v. Brown, 5 Vet.App. 
237, 241 (1993), overruled on other grounds by Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  Therefore, as the May 
2008 examiner stated that he was unable to give any answer or 
statement without resort to speculation or conjecture 
regarding whether the veteran's heart condition was related 
to his military service, this opinion must be assigned no 
probative value in the Board's analysis.

The fact that a veteran has received regular treatment from a 
physician or other doctor is certainly a consideration in 
determining the credibility of that doctor's opinions and 
conclusions.  That notwithstanding, the United States Court 
of Appeals for Veterans Claims (Court) has declined to adapt 
a "treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri 
v. Brown, 4 Vet. App. 467-471-3 (1993).  

While the veteran's treating cardiologist, Dr. G.S. did not 
review the entire claims file, Dr. G.S.'s own treatment 
records are the primary basis of the cardiology record in the 
claims file.  The Board also acknowledges that it is not 
clear that there were service treatment records for Dr. G.S. 
to examine and that his opinions are, to some extent, based 
on the veteran's own recitation of his medical history.  The 
Board may not, however, disregard a favorable medical opinion 
solely on the rationale it was based on a history given by 
the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the veteran as lacking 
credibility.  In this case, there is no reason to doubt the 
veteran's credibility with respect to the history of his 
symptoms, particularly as his service treatment records 
document complaints of chest pain and heart palpitations and 
note a history of probable paroxysmal atrial tachycardia.  

The May 2003 VA examination report was issued after a review 
of the claims file.  However, there is an indication that 
additional service treatment records and private medical 
records are now associated with the claims file that were not 
available then.  These crucial records include the May 1967 
service treatment record noting a history of probable 
paroxysmal atrial tachycardia, medical records originally 
submitted to the Social Security Administration and an 
additional opinion letter from the veteran's treating 
cardiologist.  

Here, the Board has no basis for fully discounting either the 
opinion in support of the veteran's claim or against the 
veteran's claim in favor of the other.  There is no 
significant difference in expertise apparent from the 
reports.  Both opinions were offered by doctors whose 
professional credentials demonstrate that they possess the 
necessary education, training, and expertise to provide the 
requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Overall, the Board is unable to assign considerable probative 
value to any one opinion.  To be sure, the most 
distinguishing aspect is that there is one opinion in favor 
of the veteran's claim and one opinion equivocally against 
the claim  See C.F.R. § 3.102 (2007). 

There is evidence both for and against the claim.  The 
veteran's service treatment records document that in May 1967 
the veteran is noted as having a history of probable 
paroxysmal atrial tachycardia.  In addition, in August 1967 
the veteran presented with complaints of chest pain and heart 
palpitations and was hospitalized for four days.  He reported 
that for the last three or four months he experienced pain 
which was pressing in character and radiated to the left 
shoulder and arm down to the elbow.  Though the veteran was 
not diagnosed with a heart condition while hospitalized for 
chest pains and palpitations in August 1967, "the fact that 
a condition was not diagnosed cannot, by itself, serve to 
rebut a subsequent expert diagnosis."  Hanson v. Derwinski, 
1 Vet. App. 512, 516 (1991).  Furthermore, though the medical 
records available to the Board do not show any post-service 
treatment until 1988, the veteran's own testimony is 
competent to provide a continuity of symptomatology by 
describing that the chest pains, heart palpitations and 
problems experienced since discharge from service.  See 38 
C.F.R. § 3.303(b).  This conclusion is buttressed by the 
veteran's report of a heart often beating fast to a VA 
examiner regarding a separate issue in June 1973.  

The opinions of Dr. G.S. provide support for a finding of 
service connection.  As the veteran's treating physician he 
is not entitled to any special deference but the medical 
records available to the Board show that he is intimately 
familiar with the veteran's condition.  Significantly, Dr. 
G.S. has opined that the veteran's present cardiac condition 
first arose during service.  In addition, the March 2003 VA 
examiner indicated that although he thought the evidence did 
not suggest that the veteran's coronary artery disease was 
related to his military service, it was theoretically 
possible that the onset of the disease was during service.

The medical evidence and continuity of symptomatology suggest 
that the evidence of record that the veteran either incurred 
or aggravated a heart condition as a result of his military 
service is at least in equipoise.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the evidence and 
the testimony of the veteran, the Board concludes that 
service connection for a heart condition is warranted.  As 
noted above, the evidence includes service treatment records 
which show treatment for chest pains and heart palpitation, a 
service treatment record notation of a history of probable 
paroxysmal atrial tachycardia, the veteran's testimony of a 
continuity of symptomatology and the opinions of the 
veteran's treating cardiologist, indicating the veteran's 
cardiac condition was related to his military service.  
Accordingly, since the evidence is in equipoise, the benefit 
of the doubt doctrine is applicable and the veteran prevails.  
See Gilbert, supra.  Therefore, service connection for a 
heart condition is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).



ORDER

Service connection for a heart condition is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


